103 F.3d 129
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Louis E. KATONA, III, et al., Plaintiffs/Appellants,v.Joseph BERAN, et al., Defendants/Appellees.
No. 95-4077.
United States Court of Appeals, Sixth Circuit.
Nov. 26, 1996.

Before:  SUHRHEINRICH, DAUGHTREY, and GIBSON*, Circuit Judges.
PER CURIAM.


1
Plaintiffs-Appellants Louis E. Katona, III ("Katona") and his wife Kimberly K. Katona ("Mrs. Katona") (collectively, "the Katonas"), appeal the district court's grant of summary judgment for Defendants-Appellees in this civil rights action arising out of a search of the Katonas' home and seizure of their firearms by agents from the Bureau of Alcohol, Tobacco, and Firearms ("BATF").  The district court held that the Katonas had failed to raise a genuine issue of material fact in all twenty-six of their causes of action.


2
On appeal the Katonas challenge summary judgment on twenty of their claims, involving/including unlawful search and seizure executed with a defective search warrant, failure to adequately train and supervise, excessive use of force, violation of due process rights, § 1983 claims, invasion of privacy, malicious prosecution, intentional infliction of emotional distress, defamation, and reckless endangerment.


3
After studying the record and the briefs of the parties, as well as the relevant law, we are satisfied that the district court decided correctly that summary judgment for Defendants-Appellees was warranted in all causes of action.  Accordingly, the judgment of the district court is AFFIRMED for the reasons stated in its August 1, 1995, Memorandum Opinion.



*
 The Honorable John R. Gibson, United States Court of Appeals Judge for the Eighth Circuit, sitting by designation